TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                       JUDGMENT RENDERED June 6, 2019


                             NO.  03-18-00298-CV


            Appellants, Susan Lewis King and Austin King, M.D.//
            Cross-Appellant Ken Paxton, Attorney General of Texas

                                     v.

 Appellees, Ken Paxton, Attorney General of Texas; and The City of Abilene,
                                   Texas//
           Cross-Appellees, Susan Lewis King and Austin King, M.D.



            APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
                   BEFORE Justices Goodwin, Baker, Triana
             AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                         OPINION BY Justice Triana;
            CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN



This is an appeal from the summary  judgmentjudgment  signed  by  the  trial
court on April 3,  2018.   Having  reviewed  the  record  and  the  parties’
arguments, the Court holds that there was reversible error  in  the  court’s
judgment.  Therefore, this Court  reverses  in  part  the  district  court’s
summary judgment and renders judgment that  the  City  of  Abilene  withhold
additional  information  from  disclosure,  specifically:   (1)  the   audio
recording of the “S_____MVR,” beginning at  00:20:35  and  continuing  until
the end of the recording;  (2)  the  audio  recording  of  the  “J_____MVR,”
beginning at 00:20:15 and continuing until 02:13:00; and  (3)  the  portions
of the police incident  reports  that  reference  the  Kings’  marriage  and
family relationships, as indicated on  pages  27–28  of  this  opinion.   We
affirm the district court’s summary judgment in  all  other  respects.   The
parties each shall bear one-half the costs relating to this appeal, both  in
this Court and in the court below.